Case: 21-30376     Document: 00516520483          Page: 1    Date Filed: 10/25/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 25, 2022
                                   No. 21-30376
                                                                       Lyle W. Cayce
                                                                            Clerk

   Nathaniel Broussard,

                                                            Plaintiff—Appellant,

                                       versus

   United States of America,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:21-CV-355


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          After an alleged collision with a mail vehicle, Nathaniel Broussard
   submitted a claim to the U.S. Postal Service under the Federal Tort Claims
   Act (“FTCA”), seeking about $15,000 for damage to his truck. The postal
   service denied his claim because Broussard’s insurance covered it. Under the
   FTCA, this triggered a six-month window in which Broussard could either
   seek reconsideration or sue. He did neither. Instead, over eight months later,
   Broussard filed a second claim with the postal service, now seeking $2 million
   for back injuries from the same incident. Broussard’s claim was denied. He
   sued. The district court dismissed his suit as time-barred. We affirm.
Case: 21-30376      Document: 00516520483           Page: 2     Date Filed: 10/25/2022




                                     No. 21-30376


                                          I.
          Broussard claims he was involved in a car crash with a U.S. Postal
   Service (“USPS”) driver in Sulphur, Louisiana, on November 14, 2019. The
   postal vehicle allegedly pulled out of a private driveway and struck
   Broussard’s Ford F-150. As a result, Broussard filed a Standard Form 95
   (“SF-95”) with the USPS on December 2, 2019, seeking $15,169.58 in
   property damage. He did not list any damages under the “Personal Injury”
   and “Wrongful Death” sections of the SF-95. Under the section asking about
   the extent of his injuries, Broussard wrote “None so far.”
          The USPS denied Broussard’s claim in a letter sent on March 26,
   2020. The basis for the denial was that Broussard had submitted a claim to
   State Farm Insurance for the same incident. The letter also notified
   Broussard of his options if he was unhappy with the denial. He could sue in
   federal court “no later than six (6) months after the date the Postal Service
   mails the notice of that final action,” or, also within six months, he could “file
   a written request for reconsideration with the postal official who issued the
   final denial of the claim.”
          Broussard did neither. Instead, on December 1, 2020, Broussard—
   now represented by an attorney—sent in another SF-95. This SF-95
   described the same November 14, 2019 collision but now claimed Broussard
   “sustained injuries to his lower back.” It requested $2,000,000 in personal
   injury damages and $0 in property damages. The USPS denied Broussard’s
   claim again. By letter dated February 2, 2021, the USPS stated Broussard’s
   six-month period for suing or seeking reconsideration had elapsed on
   September 26, 2020. The letter added that Broussard was “not entitled to
   submit more than one claim resulting from the November 14, 2019 motor
   vehicle collision,” and noted that, to the extent the second SF-95 meant to
   seek administrative reconsideration, it was untimely.




                                           2
Case: 21-30376      Document: 00516520483          Page: 3    Date Filed: 10/25/2022




                                    No. 21-30376


          On February 9, 2021, Broussard sued the United States under the
   FTCA, seeking damages for his injuries from the November 14, 2019
   incident. The government moved to dismiss or, alternatively, for summary
   judgment, arguing Broussard’s claim was untimely because he did not sue
   within six months of the March 2020 denial. In response, Broussard argued
   the six-month period began upon the mailing of the February 2021 denial of
   his second SF-95. The district court granted summary judgment for the
   government, concluding Broussard could not restart the limitations period by
   filing a second SF-95 for the same accident. The court also found no basis to
   allow equitable tolling. Broussard timely appealed.
                                         II.
          “We review summary judgments de novo, applying the same standards
   as the district court.” Students for Fair Admissions, Inc. v. Univ. of Tex. at
   Austin, 37 F.4th 1078, 1083 (5th Cir. 2022); see Fed. R. Civ. P. 56(a). “We
   review a district court’s determination that equitable tolling does not apply
   for abuse of discretion.” Roe v. United States, 839 F. App’x 836, 842 (5th Cir.
   2020) (citing Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999)).
                                        III.
          On appeal, Broussard contests the district court’s ruling that his suit
   was time-barred. He contends that, while the USPS denied his claim for
   property damages in his first SF-95, it never denied his personal injury claim
   in his second SF-95. Alternatively, Broussard argues the doctrine of equitable
   tolling should apply. We disagree on both points.
          The FTCA provides the “exclusive” remedy for tort claims against
   the federal government and its employees. 28 U.S.C. § 2679(b)(1); see 39
   U.S.C. § 409(c) (suits against USPS); 39 C.F.R. § 912.11 (exclusiveness of
   remedy). It “authorizes civil actions for damages against the United States
   for personal injury or death caused by the negligence of a government




                                          3
Case: 21-30376      Document: 00516520483           Page: 4     Date Filed: 10/25/2022




                                     No. 21-30376


   employee under circumstances in which a private person would be liable
   under the law of the state in which the negligent act or omission occurred.”
   Quijano v. United States, 325 F.3d 564, 567 (5th Cir. 2003) (citing 28 U.S.C.
   §§ 1346(b)(1), 2674). An FTCA claim must be “presented in writing to the
   appropriate Federal agency within two years after such claim accrues or
   unless action is begun within six months after the date of mailing . . . of notice
   of final denial of the claim.” 28 U.S.C. § 2401(b). Failure to meet either of
   these deadlines means a claim is “forever barred.” Id.
          Broussard argues that because he claimed “[n]one so far” under the
   personal injury section of his first SF-95, a valid claim with respect to his
   personal injuries was never presented. And because it was not presented, it
   could not have been denied. He cites two cases for this proposition: Montoya
   v. United States, 841 F.2d 102 (5th Cir. 1988), and Green v. Warden, MCC
   Chicago, 2008 WL 4866329 (N.D. Ill. Aug. 7, 2008). Neither supports his
   argument.
          In Montoya, we explained that a “valid [FTCA] notice requires a
   writing that informs the agency of the facts of the incident and the amount of
   the claim.” 841 F.2d at 105. That case involved plaintiffs who provided
   insufficient facts about their injuries and failed to include any specific sum of
   damages. See id. at 104–05; see also 39 C.F.R. § 912.5 (requiring a “sum
   certain”). Broussard’s case is different. Unlike the Montoya plaintiff, he
   provided adequate facts to put the USPS on notice of the relevant incident.
   He also provided a specific sum—$15,169.58—representing his claimed
   amount of property damage. This damages amount could have been (but
   never was) supplemented with personal injury damages through procedures




                                           4
Case: 21-30376         Document: 00516520483               Page: 5       Date Filed: 10/25/2022




                                           No. 21-30376


   that allow for amendment of one’s claim or reconsideration of a denial. See
   39 C.F.R. §§ 912.5(b), 912.9(b)–(d). 1
           In Green, the district court considered whether the Bureau of Prisons
   had denied the plaintiff’s entire administrative claim or merely the portion
   respecting property damage. 2008 WL 4866329, at *6. The court ultimately
   ruled the plaintiff could proceed with his personal injury claims because the
   denial letter explicitly referred only to a property claim. Ibid. Again
   Broussard’s case is different. The USPS’s March 2020 denial letter referred
   to Broussard’s entire “administrative claim” and stated “this claim is
   denied.” In no way did the USPS limit its denial only to property damage
   claims.
           Ultimately, Broussard’s first SF-95 presented his entire claim based
   on the November 14, 2019 accident. This claim could have been amended to
   include personal injury damages or appealed—all consistent with the
   procedures outlined in the FTCA. When the USPS denied that claim on
   March 26, 2020, the six-month clock started running, and it stopped ticking
   on September 26, 2020. During that time, Broussard neither sought
   reconsideration nor filed suit. Accordingly, the district court correctly ruled
   that Broussard’s action is untimely and his claim is therefore “forever
   barred.” 28 U.S.C. § 2401(b).



           1
              Our dissenting colleague relies on Montoya, post at 2–4, but as explained that
   decision is distinguishable. The dissent also relies on Copen v. United States, 3 F.4th 875
   (6th Cir. 2021), post at 5, but that decision is also inapposite. In Copen, the plaintiff never
   provided a sum certain for personal-injury damages within the FTCA’s two-year window,
   and so the personal-injury claim was untimely. 3 F.4th at 883. Here, because Broussard’s
   allegations of personal injury arise from the same incident as his allegations regarding
   property damage, the relevant limitations period is the six-month window following the
   denial of the first SF-95. And no sum certain for personal injury was provided within that
   window of time.




                                                 5
Case: 21-30376         Document: 00516520483               Page: 6      Date Filed: 10/25/2022




                                           No. 21-30376


           Broussard’s argument assumes a crucial premise: that his second SF-
   95 presents a claim distinct from his first one because it seeks personal injury
   instead of property damages. That is mistaken. His second SF-95 refers to
   the same November 14, 2019 incident as his initial SF-95. Broussard offers
   no authority for the proposition that the two SF-95s, despite arising out of
   the same incident, present distinct claims for purposes of the FTCA’s six-
   month limitations period. To the contrary, “one bite at the apple is all that
   the FTCA’s claim-filing scheme allows.” Román-Cancel v. United States, 613
   F.3d 37, 42 (1st Cir. 2010). And limitations on the FTCA’s waiver of
   sovereign immunity must be strictly construed in favor of the United States.
   See, e.g., Leleux v. United States, 178 F.3d 750, 754 (5th Cir. 1999) (collecting
   authorities). Filing a duplicative claim more than six months after filing the
   first one, as Broussard has done here, cannot restart the six-month clock. 2
           Having established that Broussard’s suit is untimely, we briefly
   consider Broussard’s argument regarding equitable tolling. Equitable tolling
   is “applied ‘sparingly,’” Granger v. Aaron’s, Inc., 636 F.3d 708, 712 (5th Cir.
   2011), and is justified when a plaintiff has pursued his rights diligently but
   “‘some extraordinary circumstance stood in his way’ and prevented a timely
   filing,” Holland v. Florida, 560 U.S. 631, 649 (2010). Broussard identifies no
   such extraordinary circumstance here, so the district court did not abuse its
   discretion in denying equitable tolling.




           2
             Our dissenting colleague relies on Lopez v. United States, 823 F.3d 970 (10th Cir.
   2016), to argue that Broussard’s second SF-95 is not duplicative. Post at 5. But that case did
   not address whether Lopez’s second claim should have been brought before the agency
   within six months of the first claim’s denial. Thus, nothing in Lopez contradicts the
   proposition that Broussard should have submitted his allegations of personal injury to the
   USPS within six months of the denial of his first SF-95.




                                                 6
Case: 21-30376   Document: 00516520483        Page: 7   Date Filed: 10/25/2022




                               No. 21-30376


                                  IV.
         The district court’s judgment is AFFIRMED.




                                    7
Case: 21-30376      Document: 00516520483           Page: 8   Date Filed: 10/25/2022




                                     No. 21-30376


   James E. Graves, Jr., Circuit Judge, dissenting:
          Weeks after the alleged accident, Broussard submitted an FTCA
   claim for damage to his truck. Under the section for the extent of his personal
   injuries, Broussard wrote “None so far,” and under the section for personal
   injury damages, he wrote “N/A”. The USPS denied the claim because
   Broussard had submitted an insurance claim “for the same incident.”
   According to Broussard, the claim he submitted to State Farm was for the
   truck damage.
          A year later, Broussard submitted a claim for personal injuries arising
   out of the accident. The USPS dismissed the claim, and Broussard filed suit
   for personal injury damages seven days later. The district court concluded
   that the action was barred because Broussard failed to sue for personal injury
   within six months of USPS’s denial of his first claim for truck damage.
          Affirming the district court’s decision, my colleagues conclude that a
   “claim” encompasses all damages arising from the same incident, whether
   presented or not. Based on FTCA case law and regulations defining a
   properly presented claim, I would find that Broussard’s later claim for
   personal injury damages is separate from his earlier claim for property
   damage and therefore timely.
                                          I.
          Under the FTCA, valid notice must be given within two years of a
   claim’s accrual. The purpose of this presentment requirement is to “allow
   the federal agency promptly to investigate and, if appropriate, settle claims
   without having to resort to federal courts.” Pleasant v. U.S. ex rel. Overton
   Brooks Veterans Admin. Hosp., 764 F.3d 445, 449 (5th Cir. 2014). “A claim is
   properly presented within the meaning of § 2675(a) when the agency is given
   sufficient written notice to commence investigation and the claimant places
   a value on the claim.” Id. at 448; see also 39 C.F.R. § 912.5(a).




                                          8
Case: 21-30376      Document: 00516520483          Page: 9   Date Filed: 10/25/2022




                                    No. 21-30376


          Whether the claim has been presented within two years depends on
   when Broussard presented his personal injury claim to the USPS. My
   colleagues conclude he did so in his first SF-95 for property damages. But
   FTCA regulations provide that “a claim shall be deemed to have been
   presented when the [USPS] receives from a claimant . . . an executed
   Standard Form 95 . . . accompanied by a claim for money damages in a sum
   certain.” 39 C.F.R. § 912.5(a). Because Broussard’s first claim only
   contained a sum certain for property damages, the question is whether this
   writing properly presented his personal injury damages as well.
                                        II.
          Montoya v. United States is instructive for determining the relationship
   between FTCA claims and damages. See 841 F.2d 102 (5th Cir. 1988). On
   July 27, 1984, Plaintiff Maria Montoya and her three children were involved
   in a vehicle accident with an Immigration and Naturalization Service
   (“INS”) employee. Id. at 103. On August 2, 1984, Montoya submitted an SF-
   95 on her own behalf seeking recovery of $1,596.42 for property damages and
   $780.97 for personal injuries. Id. The INS granted her claim, and Montoya
   received a voucher for her requested damages. Id.
          On October 10, 1984, counsel for Montoya informed the INS via letter
   that Montoya had “suffered property damages in excess of $1,500” and that
   she and her three children had suffered various personal injuries including
   back injuries, whiplash, fractured ribs, and shoulder injuries. Id. The letter
   also stated these injuries would be “known in better detail once medical
   examinations have been completed.” Id. at 104. No dollar value was assigned
   to the personal injuries.
          On November 9, 1984, INS responded to Montoya’s counsel,
   providing SF-95 forms for her to complete on behalf of her children. Id. The
   INS also asked for supporting documentation for the personal injuries




                                         9
Case: 21-30376     Document: 00516520483            Page: 10    Date Filed: 10/25/2022




                                     No. 21-30376


   asserted by each claimant. Id. The INS advised that if Montoya wished to file
   another claim for herself, she should return the voucher, and it would
   consider her second claim. Id. Over a year and a half passed without any
   response from Montoya or her counsel. On July 28, 1986, Montoya filed suit
   against INS on behalf of herself and her children. Id. The district court
   dismissed the claims for failure to properly seek administrative relief. Id.
          On appeal, this court affirmed the dismissal. It analyzed the
   regulations governing notice requirements under the FTCA and stated that
   “valid notice requires a writing that informs the agency of the facts of the
   incident and the amount of the claim.” Id. at 105 (emphasis added). Turning
   to the letter from Montoya’s counsel, it distinguished her requests for
   property damage and personal injury stating, “Ms. Montoya does suggest an
   amount for part of her damages; the letter speaks of property damages ‘in
   excess of $1,500.00,’ but she fails to quantify her personal injury claim.” Id.
   This court ultimately concluded “that Montoya did not give valid notice”
   regarding the personal injury claim because she provided neither a specific
   dollar amount for her children’s injuries nor her own. Id.
          This decision counsels that each injury must be assigned a dollar value
   to constitute valid notice of a claim. Montoya’s first SF-95 included a sum
   certain for both property damages and personal injury. But that form and her
   subsequent letter were still insufficient to properly present Montoya’s new
   claims for her and her children’s personal injuries.
          My colleagues distinguish Broussard’s situation from Montoya’s by
   claiming that, unlike her, he provided adequate facts to put the USPS on
   notice of the incident and a specific sum for his property damages. But
   Montoya did exactly that with her first SF-95. Still, this court concluded that
   her second claim for her additional injuries and her children’s injuries was
   not properly presented. Broussard properly presented his property damages




                                          10
Case: 21-30376     Document: 00516520483            Page: 11   Date Filed: 10/25/2022




                                     No. 21-30376


   claim by “inform[ing] the agency of the facts of the incident and the amount
   of the claim.” See 841 F.2d at 105. But while Broussard’s first claim for
   property damage may have “inform[ed] the agency of the facts of the
   incident,” it did not inform USPS about the extent or the amount of his
   personal injuries which gave rise to this case. Id.
          The Sixth Circuit similarly tied damages and claims together under
   the FTCA in Copen v. United States, 3 F.4th 875 (6th Cir. 2021). There,
   Plaintiff Kelly Copen filed an SF-95 with USPS due to an alleged vehicular
   accident involving her, her father, and USPS. Id. at 878. Under “Personal
   Injury/Wrongful Death,” Copen indicated that the extent of their injuries
   was unknown. Id. She included a vehicle repair estimate, and she sent a rental
   car estimate that same day. Id. USPS paid these property damages. Id. Copen
   then filed suit for personal injury arising from the accident. Addressing
   whether Copen could proceed with her personal injury claim, the Sixth
   Circuit distinguished damages arising out of the same incident as separate
   claims stating, “[t]he fact that [Copen] provided a sum certain for her
   property damage claim cannot rescue her personal injury claim.” Id. at 883.
          Like the court in Montoya, I would decline to find that Broussard’s
   first claim for property damage gave sufficient notice of his second claim for
   personal injuries and construe these as separate claims.
                                         III.
          My colleagues cite Román-Cancel v. United States for the proposition
   that “one bite at the apple is all that the FTCA’s claim-filing scheme allows.”
   613 F.3d 37, 42 (1st Cir. 2010). But the First Circuit limited the scope of its
   statement: “This holding applies to claims that are essentially duplicative of
   one another. We take no view of the propriety of a successive claim that is, in
   some meaningful sense, new.” Id. at n.4. So, the question is whether
   Broussard’s second claim is duplicative.




                                          11
Case: 21-30376      Document: 00516520483           Page: 12    Date Filed: 10/25/2022




                                     No. 21-30376


          Román-Cancel involved a plaintiff who submitted an administrative
   claim alleging negligent reduction of his disability benefits and then
   submitted a second claim “once again alleging negligent reduction of his
   benefits.” Id. at 40. Since “[t]he papers in the case describe only a single
   injury: the (allegedly negligent) reduction of the plaintiff’s disability benefits
   . . . the only inference that can be drawn is that both claims relate to that
   injury.” Id. at 42.
          On the other hand, the Tenth Circuit addressed Plaintiff Leonard
   Lopez’s successive FTCA claims in Lopez v. United States, 823 F.3d 970, 977
   (10th Cir. 2016). First, it noted its requirements for presenting a claim: “(1)
   a written statement describing the injury in sufficient detail to allow the
   agency to begin an investigation into the possibility of potentially tortious
   conduct, and (2) a request for a sum certain in damages.” Id. at 976. Lopez’s
   original administrative claim contained medical negligence claims against
   two providers who performed a surgery on him, but “[n]othing in Lopez’s
   administrative claim provided the government with notice that it needed to
   investigate whether the VA Hospital was negligent in credentialing and
   privileging [one of the surgeons], and it was in turn deprived of any
   opportunity to settle this potential claim without litigation.” Id. at 977. Thus,
   the Tenth Circuit concluded that “Lopez’s administrative claim did not
   reasonably encompass his negligent credentialing and privileging claim.” Id.
          Likewise, Broussard’s first SF-95 detailed the circumstances of the
   car accident and the damages to the car, but it did not quantify or describe
   any personal injuries. Broussard first described and quantified his claim for
   personal injuries—thus providing valid notice—on December 1, 2020, when
   he submitted an SF-95 for $2,000,000. Therefore, I would find that his
   second claim is not duplicative because it presented new injuries that were
   not encompassed in his first claim.




                                          12
Case: 21-30376     Document: 00516520483            Page: 13   Date Filed: 10/25/2022




                                     No. 21-30376


                                         IV.
          Finally, I turn to Broussard’s alternatives for preserving his personal
   injury claims. My colleagues state that Broussard’s claim “could have been
   (but never was) supplemented with personal injury damages through
   procedures that allow for amendment of one’s claim or reconsideration of a
   denial.” (citing 39 C.F.R. §§ 912.5(b), 912.9(b)–(d)). While this may provide
   direction to claimants seeking to add newly discovered damages to their
   administrative claims in the future, it is not clear that these options were
   available to Broussard. For one, only a “claim presented in compliance with
   paragraph (a) of this section may be amended by the claimant[.]” 39 C.F.R.
   § 912.5(b). Broussard’s original SF-95 only included a sum certain for
   property damage, so the USPS may have prohibited him from amending his
   personal injury claim since he did not properly present it in the first place.
   See Kokotis v. U.S. Postal Serv., 223 F.3d 275, 280 (4th Cir. 2000) (“Since
   Kokotis’ original filing did not include a sum certain, it was not presented in
   compliance with § 912.5(a) and therefore not subject to amendment under §
   912.5(b).”). Likewise, reconsideration is only available upon the “[f]inal
   denial of an administrative claim.” 39 C.F.R. § 912.9(a). My colleagues claim
   “[i]n no way did the USPS limit its denial only to property damage claims,”
   but Broussard states the only claim he turned over to State Farm was for the
   property damage. In its letter, the USPS stated that the Broussards had
   advised a USPS employee that “this claim has been turned over to State
   Farm Insurance for the same incident. Therefore, this claim is denied.” In
   context, the letter naturally reads as limited to a denial of his property damage
   claim instead of an invitation to seek reconsideration for personal injury
   damages he never submitted to USPS or State Farm.
          By limiting raising new injuries to these two avenues, FTCA claimants
   may lose their ability to seek damages for physical injuries that develop later
   if they submit a claim for other damages immediately. There is no need for



                                          13
Case: 21-30376     Document: 00516520483            Page: 14   Date Filed: 10/25/2022




                                     No. 21-30376


   claimants to face this dilemma because the two-year deadline already limits
   the filing of second non-duplicative claims. This is what Broussard did here.
   He sought damages he was aware of immediately. He then discovered other
   damages within the two-year limitations period that he did not include in his
   first claim. The Sixth Circuit also recognizes this limit with its rule that “the
   damages amount need not be provided on the initial claim if it is furnished to
   the agency within the limitations period.” Copen, 3 F.4th at 883.
          This dilemma also frustrates the purpose of the administrative claim
   presentment rule. If claimants file immediately with plans of supplementing
   later, the agency will not be able to investigate injuries that have not fully
   accrued thereby eliminating the prospect of prompt settlements. If claimants
   wait until the end of the limitations period to be sure of the extent of their
   injuries, then the agency will not be able to perform a prompt investigation
   and may even lack evidence it would have had if the claimant brought the
   claim immediately.
                                          V.
          For these reasons, I would conclude that Broussard’s personal injury
   claim is a separate non-duplicative claim. It is also timely. Broussard
   presented the second claim within two years of the accident, and USPS
   effectively denied it on February 2, 2021 by stating it could not consider a
   successive filing related to the same incident. This denial started the six-
   month window for Broussard to either request reconsideration or file a
   lawsuit. Broussard initiated a lawsuit seven days later, on February 9, 2021,
   well within the sixth months allowed. Accordingly, I would reverse the
   district court’s grant of summary judgment. I respectfully dissent.




                                          14